Citation Nr: 1510729	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  09-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, which included service in the Republic of Vietnam.  He received the Combat Infantryman Badge.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.

The Veteran testified before the undersigned at a March 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims file.

In June 2011, the Board denied the claim of service connection for bilateral peripheral neuropathy of the lower extremities.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In a September 2012 memorandum decision, the Court set aside the Board's June 2011 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.  The Court specified that only that part of the Board decision that denied entitlement to service connection for bilateral peripheral neuropathy of the lower extremities was being set aside. The remainder of the June 2011 Board decision, which included a denial of service connection for a kidney disorder and a denial of a rating in excess of 60 percent for residuals of status post radical prostatectomy, prostate cancer, was affirmed. 

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the March 2011 hearing and in an August 2012 statement, the Veteran reported that he continued to receive VA treatment for his claimed neurologic disability of the lower extremities.  He specified during the hearing that such treatment was received at the VA Community Based Outpatient Clinic in Kathleen, Georgia (CBOC Kathleen).  The VA treatment records in the claims file are contained in the Philadelphia Vista electronic records system and are dated to August 2009 and from February to May 2010.  There are no treatment records from CBOC Kathleen in the claims file or among the Veteran's paperless records.

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Moreover, a March 2008 statement from Dr. Zipp and the Veteran's testimony during the March 2011 hearing indicate that he has received neurologic treatment from Dr. Zipp, "Dr. Sentoria," and "Dr. Spiegel."  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant treatment records from the above identified treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a neurologic disability of the lower extremities contained in the Philadelphia Vista electronic records system and dated from August 2009 through February 2010 and from May 2010 through the present; from CBOC Kathleen; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a neurologic disability of the lower extremities from Dr. Zipp, "Dr. Sentoria," and "Dr. Spiegel."  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be asked to obtain the records and submit them to VA. 

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

3.  If, and only if, the clinical records obtained confirm a diagnosis of peripheral neuropathy of the lower extremities, afford the Veteran a VA neurology examination to determine if peripheral neuropathy is present and if so whether it as likely as not was exhibited in service or within the first post service year or is otherwise related to active duty, including presumed exposure to herbicides.  If not, indicate whether it as likely as not was caused or aggravated by a service-connected disability, including prostate cancer.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




